/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2014

                                   No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                             v.

                                 Ventura HERNANDEZ,
                                        Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-11-423
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. The motion for rehearing is due on December 19, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court